Title: From James Madison to Henry Lee, 22 April 1824
From: Madison, James
To: Lee, Henry


        
          Montpellier Apl. 22. 1824
        
        J. Madison acknowledges with thanks the receipt of the volume which Major Lee has been so good as to send him. He delays the perusal of it till he can precede it by that of the work which it reviews. If injustice, however occasioned, has been done to the Memory of General Lee, a vindication of it cannot but be acceptable to one whose friendship contracted with him at the earliest date, was particularly gratified by the brilliant career which ranked him among the most distinguished of our Revolutionary heroes.
      